                Case 1:18-cv-01821-DLB Document 25 Filed 09/11/20 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
         CHAMBERS OF                                                                     101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                                BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                  (410) 962-7810
                                                                                              Fax: (410) 962-2577
                                                                                       MDD_DLBChambers@mdd.uscourts.gov




                                                           September 11, 2020

      LETTER TO COUNSEL

              RE:     Aimy S. v. Saul1
                      Civil No. DLB-18-1821
      Dear Counsel:

             Arjun K. Murahari, Esq. has filed a motion for attorney’s fees pursuant to the Social
      Security Act (“Act”), 42 U.S.C. § 406(b), in conjunction with his representation of plaintiff before
      the Court. ECF No. 23. In response, the Commissioner asked the Court to consider whether Mr.
      Murahari’s requested amount constitutes a reasonable fee. ECF No. 24. No hearing is necessary.
      See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, Mr. Murahari’s motion for
      attorney’s fees is GRANTED IN PART.

              On June 19, 2019, this Court awarded Mr. Murahari $4,500.00 for 22.50 hours worked on
      plaintiff’s case in federal court, pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.
      § 2412. ECF No. 22. Plaintiff subsequently received an Award Notice, in which she was awarded
      $101,855.00 in past-due benefits, ECF No. 23-2 at 2, and $50,919.00 in auxiliary past-due benefits,
      ECF No. 23-3 at 1. On July 17, 2020, Mr. Murahari filed a petition seeking $38,193.50 in
      attorney’s fees. ECF No. 23. Mr. Murahari has agreed to reimburse plaintiff for EAJA fees
      previously received. Id.; see Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002); Stephens ex rel.
      R.E. v. Astrue, 565 F.3d 131, 135 (4th Cir. 2009).

              The Act authorizes a reasonable fee for successful representation before this Court, not to
      exceed twenty-five percent of a claimant’s total past-due benefits. 42 U.S.C. § 406(b). Although
      contingent fee agreements are the “primary means by which fees are set” in Social Security cases,
      a court must nevertheless perform an “independent check, to assure that they yield reasonable
      results in particular cases.” Gisbrecht, 535 U.S. at 807. In determining whether a request for
      attorney’s fees under section 406(b) is reasonable, the Supreme Court has explained that a
      reviewing court may properly consider the “character of the representation and the results the
      representative achieved.” Id. at 808. Importantly, the Supreme Court acknowledged that a


      1
        When this proceeding began, Nancy Berryhill was the Acting Commissioner of the Social Security
      Administration (“Commissioner”). On June 17, 2019, Andrew Saul was sworn in as Commissioner and is
      therefore automatically substituted as a party. See Fed. R. Civ. P. 25(d); 42 U.S.C. § 405(g) (“Any action
      instituted in accordance with this subsection shall survive notwithstanding any change in the person
      occupying the office of Commissioner of Social Security or any vacancy in such office.”).
          Case 1:18-cv-01821-DLB Document 25 Filed 09/11/20 Page 2 of 3
Aimy S. v. Saul
Civil No. DLB-18-1821
September 11, 2020
Page 2

contingent fee agreement would not result in a reasonable fee if the fee constituted a “windfall” to
the attorney. Id. (quoting Rodriquez v. Bowen, 865 F.2d 739, 746-47 (6th Cir. 1989)). Courts
may require the attorney to provide a record of hours spent working on the case and the attorney’s
typical hourly billing charge. Id.

         Here, Mr. Murahari and plaintiff entered into a contingent fee agreement, by which plaintiff
agreed to pay Mr. Murahari twenty-five percent of all retroactive benefits to which she might
become entitled. ECF No. 20-5. In his previous motion for attorney’s fees pursuant to the EAJA,
Mr. Murahari submitted an itemized report documenting 22.50 chargeable hours he worked on
plaintiff’s case before this Court. See ECF No. 20-7 (listing a total of 25.10 hours, 2.60 of which
were spent on clerical and administrative tasks marked “NO CHARGE”). If Mr. Murahari receives
the full amount of fees he requests, his fee for representation before this Court effectively will total
$1,697.49 per hour. Mr. Murahari must therefore show that an effective rate of $1,697.49 per hour
is reasonable for the services he rendered. See Gisbrecht, 535 U.S. at 807.

         Mr. Murahari’s typical hourly billing rate is $350.00. ECF No. 20-6 ¶ 6. This is the top
hourly rate that is presumptively reasonable for attorneys of his experience level pursuant to the
fee guidelines appended to the Local Rules of this Court.2 Although it is customary in Social
Security cases for courts to approve effective rates that are significantly higher than typical hourly
billing rates, Mr. Murahari’s requested effective hourly rate of $1,697.49 is over four times his
typical hourly rate and exceeds the typical rates awarded by courts in the Fourth Circuit for
attorney’s fees in successful Social Security appeals. See, e.g., Christina M. v. Saul, No. CBD-17-
2540, 2020 WL 886168, at 2 (D. Md. Feb. 24, 2020) (approving contingency fee agreement with
effective hourly rate of $1,000.00); Lehman v. Comm’r, Soc. Sec. Admin., Civil No. SAG-10-2160
(D. Md. July 7, 2016) (unpublished) (approving contingency fee agreement with effective hourly
rate of $1,028.14); Melvin v. Colvin, No. 5:10-CV-160-FL, 2013 WL 3340490 (E.D.N.C. July 2,
2013) (approving contingency fee agreement with effective hourly rate of $1,043.92); Claypool v.
Barnhart, 294 F. Supp. 2d 829, 833 (S.D. W. Va. 2003) (approving contingency fee agreement
with hourly rate of $1,433.12). Hourly rates exceeding $1,000.00 are the exception, not the rule.
The Court acknowledges Mr. Murahari’s effective performance and the substantial past-due
benefit award to his client but finds that his request for $38,193.50 in fees for 22.50 hours of work
would result in a windfall. Instead, the Court determines that an award of $25,875.00, amounting
to an effective hourly rate of $1,150.00—more than triple the top hourly rate for an attorney of Mr.
Murahari’s experience—would adequately compensate Mr. Murahari for the time that he spent on
this case in this Court. See Hunter v. Comm’r, Soc. Sec. Admin., Civil No. SAG-15-3758, 2017
U.S. Dist. LEXIS 221544 (D. Md. Nov. 16, 2017) (approving contingency fee agreement with
effective hourly rate of $1,140.41, while noting that the requested rate was “slightly more than
triple the top hourly rate” for an attorney with eleven years of experience).

2
  Although they do not govern Social Security cases, the Local Rules prescribe guidelines for determining
attorney’s fees in certain cases, which are instructive in evaluating the reasonableness of the effective hourly
rate in this case. See Loc. R. App. B (D. Md. 2018). Currently, Mr. Murahari has just over nine years of
experience, ECF No. 20-6 ¶ 5, and the presumptively reasonable hourly rate for attorneys admitted to the
bar for nine to fourteen years is $225.00 and $350.00, Loc. R. App. B (D. Md. 2018).
          Case 1:18-cv-01821-DLB Document 25 Filed 09/11/20 Page 3 of 3
Aimy S. v. Saul
Civil No. DLB-18-1821
September 11, 2020
Page 3


       For the reasons set forth herein, this Court GRANTS IN PART Mr. Murahari’s motion
seeking attorney’s fees, ECF No. 23. This Court will award Mr. Murahari attorney’s fees totaling
$25,875.00.

      Despite the informal nature of this letter, it should be flagged as an opinion.        An
implementing order follows.

                                                Sincerely yours,

                                                          /s/

                                                Deborah L. Boardman
                                                United States Magistrate Judge
